Lewiton, J.

This is a petition filed by the defendant to establish a draft report in which the defendant seeks a review of separate ac*6tians taken by each of two judges sitting in separate civil sessions of the Municipal Court of the City of Boston. The defendant claims in the report to be aggrieved by the actions of Justice Canavan presiding over a trial list session, in assigning the underlying case for trial before Special Justice Kolodny, and by the action of Special Justice Kolodny in proceeding to trial notwithstanding the defendant’s request for a continuance.
The draft report in question was apparently filed on May 4, 1967. There appears to have been no written request made by either party within ten days of the filing of said draft report for a hearing thereon, as provided for in Buie #31 of the Buies of the Boston Municipal Court. On May 17, 1967, an order was entered by Special Justice Kolodny disallowing the report “for the reason that the claim of Beport is not in conformity with Bule No. 31 B.M.C.”. The instant petition seeks to have the Appellate Division establish the aforementioned report.
At the outset it is to be noted that the petition contains no allegation verified by affidavit that the original draft report which is now sought to be established, conforms to the truth, nor is there any other equivalent allegation so verified.
Bule 31, Buies of the Boston Municipal Court, Lasell v. Director of Empl. Security, 325 Mass. 23, 25-26.
Wixuam H. Lewis, Jr. of Boston for the plaintiff.
Edward M. Joyce of Boston pro se.
Petition to establish report denied.